Citation Nr: 1421370	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  04-24 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1943 to July 1946 and from June 1951 to November 1956.  He died in March 2003.  The appellant is his surviving spouse. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The appellant testified before the undersigned at a January 2006 hearing at the RO.  A transcript of the hearing is on file. 

By decision of May 2006, the Board denied the appellant's claim for service connection for the cause of the Veteran's death and for entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  The Board's May 2006 decision was vacated and remanded to the Board pursuant to a Court Order of April 2007 which incorporated a Joint Motion for Partial Remand (Joint Motion) made by the parties. 

After a July 2007 Board remand, the Board again denied the appellant's claim for service connection for the cause of the Veteran's death and for entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 in March 2008.  In a November 2009 memorandum decision, the Court vacated the part of the Board's decision that denied service connection for the cause of the Veteran's death and remanded this matter to the Board for further development and readjudication. 

In June 2010 and August 2013, the Board remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2013 addendum report must be returned to the examiner for additional discussion of relevant facts, and to correct misstatements of fact that were included in the rationale for the examiner's opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).

The examiner discounted the appellant's descriptions of the Veteran's alleged suicidality during the timeframe leading up to his March 2003 death, stating that "there is little data to support that the veteran was suicidal," and that the widow's statements describing the Veteran's psychiatric state "were not reflected in nor supported by the medical evidence."  The appellant is competent to report what she observed.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  That competency extends to reporting the statements that the Veteran made to her regarding his suicidal feelings.  The examiner's opinion, without taking into account those statements, is based on an incomplete factual predicate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a probative medical opinion must be factually accurate, fully articulated, and based on sound reasoning). 

Additionally, the examiner stated that the Veteran's behavior could have been, rather than symptomatology of posttraumatic stress disorder (PTSD), "also a manifestation of depression . . . [or] alcohol abuse . . ., and indicated that he could not link the Veteran's behavior "to any particular psychiatric disorder without resort to mere speculation."  The examiner's statement is inaccurate, at least for VA benefits purposes.  Although the Veteran has only been "service-connected" for PTSD, his psychiatric symptoms related to depression and alcohol abuse have never been parsed out of VA's assessment of his psychiatric disability.  Specifically, a January 1995 VA psychiatric examination report relates the Veteran's depressive symptomatology to his PTSD diagnosis.  A May 1993 examiner similarly explained the Veteran's alcohol abuse as a form of self-medication related to PTSD symptomatology.  In short, VA has consistently rated the Veteran's psychiatric condition as a whole, and as such, the entirety of his psychiatric condition should be considered in any opinion addressing the cause of his death.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who provided the September 2013 report for an addendum opinion.  The Veteran's claims folder and all pertinent records from Virtual VA must be made available for the examiner's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the report of the examiner.  The review should include private treatment records from Kennedy Health System dated from February to March 2003 (the facility where the Veteran was admitted at the time of his death).  

The examiner, taking into the facts discussed in this Remand, should offer a new, fully-supported opinion as to whether it is at least as likely as not (a 50 percent or more probability) that the Veteran's PTSD, including any suicidal ideation, caused him to be reckless with his health or otherwise contributed substantially or materially to hasten his death.  

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinion cannot be given, the examiner should state the reason why.

2.  Thereafter, the AOJ should readjudicate the claim for service connection for cause of the Veteran's death in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the appellant and her attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

